Citation Nr: 0432495	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than August 21, 
2000, for the grant of service connection and a total 
schedular rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1962 to March 1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, increased the veteran's 
evaluation for PTSD to 100 percent, effective April 3, 2001.  
In April 2003, the veteran submitted a notice of disagreement 
with the effective date assigned for his total rating.  In an 
October 2003 decision, the RO granted an earlier effective 
date to August 21, 2000, for the total rating for PTSD.  VA 
issued a statement of the case in October 2003 and a 
substantive appeal was received later that month.  The 
veteran testified at a videoconference hearing before the 
undersigned in August 2004.


FINDINGS OF FACT

1.  VA received the veteran's claim for service connection 
for PTSD on April 3, 2001.

2.  There is no communication from the veteran or his 
representative prior to April 3, 2001, that constitutes a 
formal or informal claim for entitlement to service 
connection for PTSD.


CONCLUSION OF LAW

An effective date earlier than August 21, 2000, for the award 
of service connection (and total rating) for PTSD, is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  The intended effect of 
the regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for establishment of entitlement to 
service connection and total rating for PTSD.  The Board 
finds that VA has fully complied with the mandates of the 
VCAA.  The veteran and his representative were advised of the 
applicable laws and regulations in an October 2003 statement 
of the case (SOC) and a November 2003 letter.  These 
communications clearly explained his rights and 
responsibilities and advised him what evidence was of record, 
and what type of evidence could substantiate his claim.  
Furthermore, these documents, as well as discussion during 
the September 2003 conference with a decision review officer 
(DRO) and the August 2004 hearing, specifically advised him 
of his and VA's respective responsibilities in the 
development of the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board therefore finds that the notice requirements of the 
law and regulation have been met.  Regarding timing of 
notice, while the notice did not precede initial AOJ 
adjudication in this matter, the notice was prior to the last 
review and certification of the claim to the Board.  
Regarding notice content, the appellant was told in the 
November 2003 letter to submit any evidence and information 
he had pertinent to the claim.  In essence, that had the same 
effect as the suggested "everything" language.

Regarding the duty to assist, all identified pertinent 
records have been obtained.  
The claims file includes service medical records, VA medical 
records and private medical records.  The veteran has not 
identified any outstanding pertinent records. 
The evidence of record is sufficient to address this issue.  
VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5103(a).  He is not prejudiced by any 
technical notice deficiencies that may have occurred along 
the way.

Analysis

Initially, as a matter of background, we note that in May 
1982, the Board denied the veteran's claim for service 
connection for a psychiatric disorder and specifically noted 
that a 1981 VA examination indicated that the veteran's 
symptoms were not consistent with a diagnosis of PTSD.  The 
veteran did not appeal that decision and it is final.  The 
veteran specifically indicated in his August 2004 hearing 
that he is not now alleging error in that May 1982 decision, 
and an effective date prior to the May 1982 Board denial is 
not possible.  

The effective date for service connection and compensation 
based on an original claim (received beyond one year after 
service discharge) or a reopened claim, is the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §  5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  While any 
communication indicating an intent to apply for VA benefits 
may be considered an informal claim, such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (a).

Here, while the veteran has had psychiatric symptoms for many 
years, medical records first show a diagnosis of PTSD or a 
mention of PTSD symptoms in July or August 2000.  A claim for 
service connection PTSD was not received until April 3, 2001, 
and that was the initial effective date assigned by the RO.  
We note that by way of a subsequent RO decision dated in 
October 2003 the RO granted an earlier effective date of 
August 21, 2000, apparently based on a diagnosis of PTSD on 
this date.  While the logic behind this decision is not clear 
to the Board, it is clear that the record contains no claim 
prior to April 3, 2001, and, as is explained below, no legal 
basis for granting an effective date prior to the current 
effective date of August 21, 2000.

The Board acknowledges the veteran's contentions at the Board 
hearing in August 2004 that he has suffered from psychiatric 
illness since leaving service and that he had previously been 
mis-diagnosed.  The Board also acknowledges his contentions 
that his December 1994 letter to the RO was an informal claim 
for PTSD.  However, as noted above, the regulations require 
that even an informal claim must indicate an intent to apply 
for one or more benefits and the benefit sought must be 
identified.  Careful scrutiny of the December 1994 letter 
reveals that the veteran made no mention of PTSD (or a 
psychiatric disability) and he did not express an intent to 
apply for compensation benefits for PTSD.  Furthermore, in 
the letter, the veteran specifically mentioned having had an 
accident in Vietnam and he noted treatment for an injury.  
Based on this communication, in January 1995, the RO denied 
the veteran's claim for entitlement to service connection for 
a head injury.  After being notified of this RO decision, the 
veteran never expressed to the RO that he was trying to file 
a claim for entitlement to service connection for PTSD 
instead of for a head injury.  It was not until May 2004 that 
the veteran, through his representative, made the contention 
that his December 1994 letter was a claim for entitlement to 
service connection for PTSD.  Because the December 1994 
letter from the veteran does not express an intent to apply 
for benefits based on PTSD nor a belief that he was entitled 
to benefits for PTSD, the Board finds that this document can 
not now be construed as a claim for entitlement to service 
connection for PTSD.  38 C.F.R. § 3.155 (a).

Without any communication prior to April 3, 2001, which may 
reasonably be interpreted as a claim of service connection 
for PTSD, there is no legal basis for awarding compensation 
for such disability prior to the current effective date of 
August 21, 2000.  Specifically, there is no basis in the law 
for granting an effective date for a grant of service 
connection and total rating on the basis that the veteran 
intended (but neglected) to claim service connection for such 
disability at an earlier date.  Likewise, there is no 
provision in the law for awarding an earlier effective date 
based on the fact that the disability existed before the 
claim was filed.  

The law is dispositive in this matter.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).  Accordingly, as a matter of law, 
an earlier effective date for service connection and 
compensation for PTSD must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

In short, the evidence of record shows that the veteran was 
diagnosed with PTSD as early as July of 2000 and that he 
filed a claim for entitlement to service connection for PTSD 
on April 3, 2001.  Because the law states that the effective 
date for service connection and compensation is the date of 
VA receipt of the claim, or the date entitlement arose, 
whichever is later, there is no basis for awarding an earlier 
effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Again, the Board fully understands the veteran's contentions.  
However, the Board is bound by VA laws and regulations, and 
in the present case there is simply no legal basis for 
finding that an earlier effective date is warranted.  The 
Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.



ORDER

An effective date earlier than August 21, 2000, for the grant 
of service connection and a total schedular rating for post-
traumatic stress disorder (PTSD) is denied.



	                        
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



